                                INGA L. PARSONS, ESQ.
Admitted to MA NY WY                   Attorney at Law                          Tel: 781-581-2262
Federal Court                        3 Bessom St. No. 234                       Fax: 781-842-1430
U.S. Supreme Court                  Marblehead, MA 01945               Inga@IngaParsonsLaw.com


July 9, 2021

Hon. Jesse M. Furman
United States District Court
Southern District of New York
40 Centre Street
New York, NY 10007-1312

Re: USA v. Galdieri, 19 Cr. 757 (JMF)

Dear Judge Furman:

I am appointed counsel for Mr. Joseph Galdieri Jr. I submit this letter asking if it is
possible to reschedule the hearing set for the morning of July 14, 2021 to July 15th or July
16th. I am scheduled to be in Buffalo, New York on July 12 and 13th for a CJA matter
flying back to Boston. If the 15th and 16th are not available, is it possible to reschedule
for afternoon of the 14th.

Respectfully,

/s/ Inga L. Parsons

Inga L. Parsons

Cc:    AUSA Wright

          Application GRANTED, The conference is hereby RESCHEDULED to July 15, 2021,
          at 10:00 a.m. The Clerk of Court is directed to terminate Doc. #101. SO ORDERED.




                                                July 12, 2021
